FILED

NOV 2 3 2010
UNITED STATES DISTRICT COURT Clerk, U.S. Dl m
FOR THE DISTRICT OF COLUMBIA C°""S f°f fha  gfalllcll¢m
Reginald Purnell, )
)
Plaintiff, )
)
v. ) Civil Action No. s

) 10 2001
President Barack Obama, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis. The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § l915A (requiring dismissal of a prisoner’s action upon a
determination that the complaint, among other grounds, fails to state a claim upon which relief
can be granted).

Plaintiff is a federal prisoner at the Allenwood Federal Correctional Institution in White
Deer, Pennsylvania. In what he captions "Complaint of Negligence in Case No. 2:05-CR-00192-2
USDC Ohio Pursuant to Rule 3 F.R.CV.P.," plaintiff challenges his conviction following a guilty
plea in December 2005 and his sentence of 148 months’ imprisonment imposed in April 2006.
Compl. at l. Specifically, he claims that the criminal statute under which he was convicted is
invalid. Ia'. Plaintiff seeks $20 million in monetary damages. Id. at 2.

A challenge to a federal conviction or sentence must be presented to the sentencing court
by motion filed pursuant to 28 U.S.C. § 2255. See Taylor v. U.S. Bd. of Parole, 194 F.2d 882,

883 (D.C. Cir. l952) (stating that a motion under § 2255 is the proper vehicle for challenging the

constitutionality of a statute under which a defendant is convicted); Ojo v. I.N.S'., 106 F.3d 680,
683 (5"‘ Cir. 1997) (explaining that the sentencing court is the only court with jurisdiction to hear
a defendant’s complaint regarding errors that occurred before or during sentencing). Section 2255
states that:

[a] prisoner in custody under sentence of a court established by Act of Congress

claiming the right to be released upon the ground that the sentence was imposed in

violation of the Constitution or laws of the United States . . . or is otherwise

subject to collateral attack, may move the court which imposed the sentence to

vacate, set aside or correct the sentence.
28 U.S.C. § 2255(a). Moreover,

[a]n application for a writ of habeas corpus in behalf of a prisoner who is

authorized to apply for relief by motion pursuant to [§ 2255], shall not be

entertained if it appears that the applicant has failed to apply for relief, by motion,

to the court which sentenced him, or that such court has denied him relief, unless

it also appears that the remedy by motion is inadequate or ineffective to test the

legality of his detention.
28 U.S.C. § 2255(e). Plaintiff does not identify the sentencing court but the Court presumes from
the criminal case number listed in the complaint’s caption that the prosecution occurred in the
federal district court in Ohio.

Because plaintiffs success on his claim would necessarily void the conviction, he cannot
recover monetary damages without first showing that he has invalidated the conviction by
"revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a
state tribunal authorized to make such determination, or . . . a federal court’s issuance of a writ of
habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (l994). Plaintiff has made no such

showing. He therefore has failed to state a claim upon which monetary relief can be granted. A

separate Order of dismissal accompanies this Memoran um Opinion.

  

Date: November ZQ_, 2010